133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Les KEREKES, Plaintiff-Appellant,v.John J. CALLAHAN*, Acting Commissioner,Social Security Administration, Defendant-Appellee.
No. 97-15666.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997***Decided Dec. 17, 1997.

1
Before SNEED, LEAVY, and TROTT, JJ.


2
MEMORANDUM**

PRO

3
Les Kerekes appeals pro se the district court's summary judgment affirming the Commissioner of Social Security's denial of his application for supplemental security income benefits under 42 U.S.C. § 1382c(a)(3)(A) for a combination of physical and mental disabilities.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


4
We review de novo the district court's summary judgment order upholding the Secretary's denial of benefits, and will uphold the denial if it is based upon correct legal standards and supported by substantial evidence in the record as a whole.  See Flaten v. Secretary of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995).


5
The ALJ provided specific reasons supported by the record for rejecting Kerekes's testimony about the extent of his disabling limitations.  See id. at 1464.   Because substantial evidence supported the Commissioner's finding that Kerekes retained the residual functional capacity to perform jobs existing in the national economy, the district court did not err by granting summary judgment for the Commissioner.  See id. at 1464-65.


6
The ALJ did not err by failing to consult a vocational expert.  Because Kerekes did not establish that his nonexertional limitations significantly affected his exertional capabilities, the ALJ appropriately relied upon the Medical-Vocational Guidelines, 20 C.F.R. Pt. 404, Subpt.  P, App.2, to determine that Kerekes was not disabled.  See Macri v. Chater, 93 F.3d 540, 545 (9th Cir.1996).1


7
AFFIRMED.



*
 John J. Callahan, Acting Commissioner, Social Security Administration, is substituted for Shirley S. Chater pursuant to Fed.  R.App. P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, we deny Kerekes's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We have considered Kerekes's remaining contentions, and conclude they are without merit